 




Exhibit 10.5
EXECUTION COPY
AGREEMENT FOR SALE AND PURCHASE
     THIS AGREEMENT FOR SALE AND PURCHASE (“Agreement”) made and entered into by
and among JPG 3595 ANDERSON FARM, LLC, a Delaware limited partnership, JPG 1350
N. 1st STREET, L.P., a Delaware limited partnership, JPG 1236 TEXAS STREET,
L.P., a Delaware limited partnership, JPG 201 N. I-35 L.P., a Delaware limited
partnership, JPG 6446 EAST MAIN, LLC, a Delaware limited partnership, JPG 5411
WEST BROAD, LLC, a Delaware limited partnership, JPG 3300 SOUTHWEST LLC, a
Delaware limited partnership, JPG 5252 NIKE DRIVE, LLC, a Delaware limited
partnership, and JPG 43 OLD OLDEN, LLC, a Delaware limited partnership
(individually, a “Seller”, and together, “Sellers”), whose address is 5350
Poplar Avenue, No. 410, Memphis, Tennessee 38119, and U-STORE-IT, L.P., a
Delaware limited partnership, and/or its assigns (“Buyer”) whose address is 6745
Engle Road, Suite 300, Cleveland, Ohio 44130.
WITNESSETH:
     The parties hereto agree that Sellers shall sell their respective interests
in, and Buyer shall buy, the following described properties upon the terms and
conditions hereinafter set forth.
     1. DESCRIPTION OF THE PROPERTIES
          A. LEGAL DESCRIPTION.
          (i) The real property (“Anderson Farm Land”) consisting of
approximately 3.84 acres of real property, together with all improvements
(“Anderson Farm Improvements”) located thereon having approximately 83,590
square feet of net rentable mini-storage space in 668 units commonly known as
“Atlanta Self Storage” and known for street numbering purposes as 3595 Anderson
Farm Road, in the City of Austell, Cobb County, Georgia 30106, as the same is
more fully described on Exhibit “A-1” attached hereto and made a part hereof.
          (ii) The real property (“Texas Street Land”) consisting of
approximately 4.4 acres of real property, together with all improvements (“Texas
Street Improvements”) located thereon having approximately 58,280 square feet of
net rentable mini-storage space in 452 units commonly known as “I-35 Self
Storage” and known for street numbering purposes as 1236 Texas Street, in the
City of Lewisville, Denton County, Texas 75057, as the same is more fully
described on Exhibit “A-2” attached hereto and made a part hereof.
          (iii) The real property (“I-35 East Land”) consisting of approximately
3.5 acres of real property, together with all improvements (“I-35 East
Improvements”) located thereon having approximately 61,036 square feet of net
rentable mini-storage space in 516 units commonly known as “I-35 Self Storage”
and known for street numbering purposes as 201 South I-35 East, in the City of
Denton, Denton County, Texas 76205, as the same is more fully described on
Exhibit “A-3” attached hereto and made a part hereof.
          (iv) The real property (“N. First Land”) consisting of approximately
8.6 acres of real property, together with all improvements (“N. First
Improvements”) located thereon having approximately 70,500 square feet of net
rentable mini-storage space in 681 units commonly known as “Budget Self Storage”
and known for street numbering purposes as 1350 N. First
Jernigan Self Storage Portfolio

 



--------------------------------------------------------------------------------



 



Street, in the City of Garland, Dallas County, Texas 75040, as the same is more
fully described on Exhibit “A-4” attached hereto and made a part hereof.
          (v) The real property (“Old Olden Land”) consisting of approximately
6.57 acres of real property, together with all improvements (“Old Olden
Improvements”) located thereon having approximately 70,900 square feet of net
rentable mini-storage space in 624 units commonly known as “Secure Self Storage”
and known for street numbering purposes as 43 Old Olden Avenue, in the City of
Hamilton, Mercer County, New Jersey 08610, as the same is more fully described
on Exhibit “A-4” attached hereto and made a part hereof.
          (vi) The real property (“East Main Land”) consisting of approximately
4.0 acres of real property, together with all improvements (“East Main
Improvements”) located thereon having approximately 67,751 square feet of net
rentable mini-storage space in 669 units commonly known as “Reynoldsburg Mini
Storage” and known for street numbering purposes as 6446 East Main Street, in
the City of Reynoldsburg, Franklin County, Ohio 43068, as the same is more fully
described on Exhibit “A-4” attached hereto and made a part hereof.
          (vii) The real property (“Nike Land”) consisting of approximately 6.9
acres of real property, together with all improvements (“Nike Improvements”)
located thereon having approximately 89,915 square feet of net rentable
mini-storage space in 784 units commonly known as “Hilliard Mini Storage” and
known for street numbering purposes as 5252 Nike Drive, in the City of Hilliard,
Franklin County, Ohio 43026, as the same is more fully described on Exhibit
“A-4” attached hereto and made a part hereof.
          (viii) The real property (“Southwest Land”) consisting of
approximately 8.55 acres of real property, together with all improvements
(“Southwest Improvements”) located thereon having approximately 89,490 square
feet of net rentable mini-storage space in 779 units commonly known as “Grove
City Mini Storage” and known for street numbering purposes as 3300 Southwest
Boulevard, in the City of Grove City, Franklin County, Ohio 43123, as the same
is more fully described on Exhibit “A-4” attached hereto and made a part hereof.
          (ix) The real property (“West Broad Land”) consisting of approximately
5.75 acres of real property, together with all improvements (“West Broad
Improvements”) located thereon having approximately 72,355 square feet of net
rentable mini-storage space in 603 units commonly known as “West Broad Mini
Storage” and known for street numbering purposes as 5411 West Broad Street, in
the City of Columbus, Franklin County, Ohio 43228, as the same is more fully
described on Exhibit “A-4” attached hereto and made a part hereof.
          The Anderson Farm Land, the Texas Street Land, the I-35 East Land, the
N. First Land, the Old Olden Land, the East Main Land, the Nike Land, the
Southwest Land and the West Broad Land are collectively referred to as the
“Land,” and the Anderson Farm Improvements, the Texas Street Improvements, the
I-35 East Improvements, the N. First Improvements, the Old Olden Improvements,
the East Main Improvements, the Nike Improvements, the Southwest Improvements
and the West Broad Improvements are collectively referred to as the
“Improvements.”
          B. PERSONAL PROPERTY. All fixtures, furniture, carpeting, draperies,
appliances, building supplies, equipment, machinery, inventory, the trade names
and phone number(s) for “Atlanta Self Storage,” “I-35 Self Storage,” “Budget
Self Storage,” “Secure Self Storage,” “Reynoldsburg Mini Storage,” “Hilliard
Mini Storage,” “Grove City Mini Storage” and

2



--------------------------------------------------------------------------------



 



“West Broad Mini Storage,” licenses, including, without limitation, computer
software licenses, permits and other items of personal property owned by Sellers
and presently affixed, attached to, placed or situated upon the Land or
Improvements and/or used in connection with the ownership, operation and
occupancy of the Land or Improvements (collectively, “Personalty”), but
specifically excluding any items of personal property owned by any tenants
(“Tenants”) of the Land or Improvements and any items of personal property owned
by third parties and leased to Sellers. Sellers shall deliver an inventory of
the Personalty to Buyer for approval not later than five (5) days after the
Effective Date (as hereinafter defined) of this Agreement.
          C. LEASES. Sellers’ interest in all leases and storage agreements
(“Leases”) now or hereafter affecting the Land or Improvements, together with
all advance rents and refundable security deposits, key deposits and other
deposits (collectively, “Security Deposits”) of Tenants held by Sellers.
          D. CONTRACTS. Sellers’ interest in all assignable leasing, service,
supply and maintenance contracts, including Yellow Pages contracts
(collectively, “Contracts”) relating to the ownership, use, maintenance and
operation of the Land, Improvements and Personalty which Buyer, at its option,
may elect to assume. Sellers shall deliver true and complete copies of the
Contracts to Buyer for approval not later than five (5) days after the Effective
Date of this Agreement.
     The items described in (A) and (B) of this Section 1 are hereinafter
individually referred to as a “Property” and collectively as the “Properties.”
The items described in (A)(i) and in (B), (C) and (D) of this Section 1, to the
extent they relate to the Anderson Farm Land and Anderson Farm Improvements, are
hereinafter collectively referred to as the “Anderson Farm Property.” The items
described in (A)(ii) and in (B), (C) and (D) of this Section 1, to the extent
they relate to the Texas Street Land and Texas Street Improvements, are
hereinafter collectively referred to as the “Texas Street Property.” The items
described in (A)(iii) and in (B), (C) and (D) of this Section 1, to the extent
they relate to the I-35 East Land and I-35 East Improvements, are hereinafter
collectively referred to as the “I-35 East Property.” The items described in
(A)(iv) and in (B), (C) and (D) of this Section 1, to the extent they relate to
the N. First Land and N. First Improvements, are hereinafter collectively
referred to as the “N. First Property.” The items described in (A)(v) and in
(B), (C) and (D) of this Section 1, to the extent they relate to the Old Olden
Land and Old Olden Improvements, are hereinafter collectively referred to as the
“Old Olden Property.” The items described in (A)(vi) and in (B), (C) and (D) of
this Section 1, to the extent they relate to the East Main Land and East Main
Improvements, are hereinafter collectively referred to as the “East Main
Property.” The items described in (A)(vii) and in (B), (C) and (D) of this
Section 1, to the extent they relate to the Nike Land and Nike Improvements, are
hereinafter collectively referred to as the “Nike Property.” The items described
in (A)(viii) and in (B), (C) and (D) of this Section 1, to the extent they
relate to the Southwest Land and Southwest Improvements, are hereinafter
collectively referred to as the “Southwest Property.” The items described in
(A)(ix) and in (B), (C) and (D) of this Section 1, to the extent they relate to
the West Broad Land and West Broad Improvements, are hereinafter collectively
referred to as the “West Broad Property.”
     2. PURCHASE PRICE. The aggregate purchase price (“Purchase Price”) for the
Properties, including the Non-Competition Agreement (as hereinafter defined),
shall be Forty-Four Million Eight Hundred Fifty Thousand and 00/100ths Dollars
($44,850,000.00). As partial consideration for the sale of the Property, Buyer
agrees to assume the outstanding principal balance and accrued interest as of
the Closing Date of Sellers’ loans identified on Schedule 1 - Assumable Loans
attached hereto secured by the N. First Property, the I-35 East Property and

3



--------------------------------------------------------------------------------



 



the Texas Street Property (“Assumable Loans”). The outstanding principal balance
of the Assumable Loans and the interest accrued thereon as of the Closing Date
shall be determined as of the Closing Date (as hereinafter defined). Buyer’s
obligation to assume the Assumable Loans is subject to Buyer’s receipt of
(i) the loan documentation for the Assumable Loans within ten (10) days of the
Effective Date of this Agreement and (ii) any required approvals from the
lenders thereof on terms acceptable to Buyer, acting reasonably. Buyer and
Seller shall exercise good faith reasonable efforts to obtain the lenders’
approval at least five (5) business days prior to the Closing Date. Buyer shall
be responsible for payment of any assumption fee required by lender. If Seller
and Buyer are unable to obtain the lenders’ approval at least five (5) business
days prior to the Closing Date, Buyer and Seller shall proceed to Closing on the
purchase and sale of the six (6) Properties not encumbered by the Assumable
Loans (the Anderson Farm Property, the Old Olden Property, the East Main
Property, the Nike Property, the Southwest Property and the West Broad Property)
on or before the Closing Date and the Closing Date for the Closing of the three
Properties encumbered by the Assumed Loans (the Texas Street Property, the I-35
East Property, and the N. First Property) shall be automatically extended to the
fifth (5th) business day next following receipt of such approvals. The Purchase
Price shall be payable in cash, or other immediately available funds at the
Closing, reduced by the outstanding principal amount of the Assumable Loans
assumed by Buyer on the Closing Date. The Purchase Price shall be allocated to
each Property as follows:

         
Anderson Farm Property
  $ 6,300,000.00  
Texas Street Property
    3,050,000.00  
I-35 East Property
    3,550,000.00  
N. First Property
    4,850,000.00  
Old Olden Property
    7,200,000.00  
East Main Property
    4,550,000.00  
Nike Property
    4,800,000.00  
Southwest Property
    6,200,000.00  
West Broad Property
    4,350,000.00  

     3. DEPOSITS
          A. EARNEST MONEY DEPOSIT. Within three (3) business days after
execution of this Agreement by all parties, Buyer shall deliver to and deposit
with Fidelity National Title Insurance Company, 717 North Harwood Street,
Suite 800, Dallas, Texas 75201 (“Escrow Agent”) the sum of Five Hundred Thousand
and 00/100ths Dollars ($500,000.00) (“Earnest Money Deposit”) securing the
obligations of Buyer hereunder, which shall be held in escrow by Escrow Agent in
accordance with the terms and conditions of this Agreement. The Earnest Money
Deposit received hereunder by Escrow Agent shall be deposited by Escrow Agent in
an interest bearing escrow account, which interest shall accrue for the benefit
of Buyer.
          B. CLOSING PAYMENT. At Closing, the Purchase Price, increased or
decreased by credits, the outstanding principal balance of the Assumable Loans,
prorations and adjustments as provided herein, shall be paid by Buyer to Sellers
by payment of the Earnest Money Deposit plus cash or confirmed federal wire
transfer of immediately available funds.
     4. RIGHTS OF INSPECTION AND CANCELLATION
          A. INSPECTION PERIOD. For and in consideration of the Earnest Money
Deposit, Buyer shall have a period of sixty (60) days from the Effective Date
(“Inspection Period”),

4



--------------------------------------------------------------------------------



 



during which time, Buyer, and Buyer’s counsel, accountants, agents and other
authorized representatives (collectively, “Authorized Agents”), shall be
entitled to enter upon the Properties for the purpose of inspecting and
examining the Properties, including, without limitation, conducting surveying,
engineering and Phase I environmental site assessments, and any such other
inspections and investigations as Buyer shall consider appropriate. Buyer shall
endeavor to give Seller not less than twenty-four (24) hours prior written
notice of Buyer’s intention to enter the Properties by electronic mail to
Sellers’ representative listed in Section 12 of this Agreement. Buyer and
Buyer’s Authorized Agents shall not conduct or perform any intrusive or invasive
investigations including, without limitation, any investigations, inspections or
studies that may cause or make holes in or result in damage to the Properties,
remove flooring, make excavations or test borings, drill wells, or perform any
other physically invasive or intrusive investigations that cause or may cause
any physical damage to the Properties, or any part thereof, without Sellers’
express written consent which may be withheld in Sellers’ sole discretion. Buyer
shall not conduct or perform Phase II environmental assessments or any other
environmental assessments of the Properties, other than Phase I environmental
assessments, unless the Phase I environmental assessments performed by Buyer
reveal or disclose one or more Recognized Environmental Conditions (as
hereinafter defined). Buyer shall submit a written scope of work for any Phase
II environmental assessments recommended by Buyer’s Phase I inspections, which
scope shall be subject to Sellers’ prior written approval. Buyer and its
Authorized Agents shall have full and continuing access to the Properties and
all parts thereof and Sellers shall cooperate fully with Buyer and its
Authorized Agents in Buyer’s inspection process. If Buyer, in Buyer’s sole
discretion and opinion, is dissatisfied with the results of Buyer’s inspection
of the Properties or any of the other items furnished by Sellers and reviewed by
Buyer, as set forth in this Section 4, Buyer may, by written notice delivered to
Sellers prior to the expiration of the Inspection Period, terminate this
Agreement, in which event the Earnest Money Deposit and all interest earned
thereon shall be immediately delivered to Buyer, Sellers and Buyer shall have no
further obligations hereunder (except as may otherwise be provided in this
Agreement) and this Agreement shall be null and void. If Buyer fails to deliver
a termination notice in accordance with the terms of this Section 4(A), Buyer
shall be deemed to have waived Buyer’s right to terminate this Agreement under
this Section 4(A). For the purposes of this Section 4(A), the term Recognized
Environmental Conditions shall mean the presence or likely presence of any
hazardous substances or petroleum products on the Land or in the Improvements
under conditions that indicate an existing release, a past release, or a
material threat of a release of any hazardous substances or petroleum products
into the Improvements or into the ground, ground water, or surface water on the
Land. The term “Recognized Environmental Conditions” does not include de minimis
conditions that generally do not present a material risk of harm to public
health or the environment and that generally would not be subject to enforcement
action if brought to the attention of appropriate governmental agencies.
          B. DOCUMENT REVIEW. Sellers agree to furnish to Buyer not later than
five (5) days after the Effective Date and allow Buyer and Buyer’s Authorized
Agents to inspect and make copies of all of the following to the extent the same
are in Sellers’ actual possession: surveys of the Land, owner’s title insurance
policies, environmental reports and studies prepared for the benefit of Sellers,
assessments (special or otherwise) statements, ad valorem and personal property
tax bills, notices or correspondence from governmental entities with respect to
the Properties, books, records, files and related items relating exclusively to
the Properties, the form of storage leases/agreements used for the Properties, a
current rent roll, copies of monthly operating statements for the Properties for
the month preceding the Effective Date, copies of building plans and
specifications, certificate(s) of occupancy, business operation, business
registration or any similar licenses or permits issued by the city, county
and/or state in which the

5



--------------------------------------------------------------------------------



 



Properties are located, a summary of all capital expenditures of Sellers
relating to the Properties for the month preceding the Effective Date, copies of
all warranties or guaranties provided to Sellers for any improvements to the
Properties, copies of any pending litigation or proceedings filed against or
with respect to the Properties, including any condemnation or eminent domain
notices or proceedings, or against Sellers which could have an adverse affect on
the Properties, estoppel letters from all non-mini-storage warehouse tenants,
including, without limitation, any office and retail space tenants, and tenants
under those certain leases pursuant to which such tenants operate and maintain
cellular telephone facilities on the Properties and any other documents or
documentation with respect to the Properties which Buyer may reasonably request
which are in Sellers’ actual possession (“Documents”). Sellers shall also make
available to Buyer for review, at either the office of Sellers or at the
Properties, the originals of the Leases, and Buyer shall have the right to make
photocopies of the Leases.
          C. ENVIRONMENTAL SITE ASSESSMENT. During the Inspection Period, Buyer
shall order current Phase I environmental site assessments for the Properties.
In the event Buyer, in Buyer’s sole discretion, is dissatisfied with the results
of any Phase I environmental site assessment(s), Buyer may terminate this
Agreement by written notice delivered to Sellers at any time prior to the
expiration of the Inspection Period in which event the Earnest Money Deposit and
all interest earned thereon shall be immediately delivered to Buyer and neither
Sellers or Buyer shall have any further obligations hereunder (except as may be
otherwise provided herein) and this Agreement shall be null and void. Failure of
Buyer to deliver a termination notice to Seller in accordance with this
Section 4(C) shall be deemed to be a waiver of Buyer’s right to terminate this
Agreement under this Section 4(C).
          D. INSPECTION OBLIGATION. Buyer and its Authorized Agents shall:
(a) not disturb the Tenants or interfere with their use of the Properties
pursuant to their respective Leases; (b) not interfere with the operation and
maintenance of the Properties; (c) not damage any part of the Properties or any
personal property owned or held by any Tenant or any third party; (d) not injure
or otherwise cause bodily harm to Sellers, their agents, contractors and
employees or any Tenant; (e) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Properties with Buyer’s
authorization; (f) not permit any liens to attach to the Properties by reason of
the exercise of Buyer’s rights hereunder; and (g) restore the Properties to the
condition in which the same was found before any such inspections or tests were
undertaken. Buyer hereby agrees to pay, indemnify, protect, defend (with counsel
acceptable to Sellers in Sellers’ reasonable discretion), save and hold Seller
harmless of and from all debts, duties, obligations, liabilities, suits, claims,
demands, settlements, causes of action, damages, losses, fees and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
court costs) as a result of any act or omission of Buyer or Buyer’s Authorized
Agents in connection with Buyer or Buyer’s Authorized Agents entering upon the
Properties or in exercising its rights under this Section 4. Buyer’s obligations
set forth in this Section 4(D) shall survive the Closing or earlier termination
of this Agreement for a period of six (6) months.
          E. SECURITIES LAW MATTERS. At Buyer’s request, at any reasonable time
before or after the Closing with reasonable prior notice, Sellers shall provide
to Buyer’s designated independent auditor access to the books and records of the
Properties and all related information with respect to the Properties for
(i) the period for which Buyer or U-Store-It Trust is required to have the
Properties audited under the regulations of the Securities and Exchange
Commission (“SEC”) and (ii) any subsequent period required to be presented in
the registration statement(s) and filings of U-Store-It Trust and Sellers shall
provide to such auditor a representation letter in

6



--------------------------------------------------------------------------------



 



substantially the form of Exhibit “H” attached hereto in connection with the
audit of the Properties in accordance with generally accepted auditing standards
(“Audit”). In addition, Sellers shall have their accountants, at Buyer’s expense
and on terms and conditions mutually acceptable to Sellers’ accountants and
Buyer, reformulate the audited financial statements of Sellers with respect to
the Properties in order to generate audited financial statements and related
audit reports required to be included in registration statement(s) and filings
with respect to the Properties. The provisions of this paragraph shall survive
the Closing.
          F. CONFIDENTIALITY. Buyer acknowledges that any and all of the
Documents are proprietary and confidential in nature and are delivered to Buyer
solely to assist Buyer in determining the feasibility of purchasing the
Properties. Except as otherwise provided herein, Buyer agrees not to disclose
the Documents, or any of the provisions, terms or conditions thereof, to any
party outside of Buyer’s organization except its Authorized Agents and to its
attorneys, accountants, lenders, or investors (collectively, “Permitted Outside
Parties”). Buyer further agrees that the Documents shall be disclosed and
exhibited only to those persons within Buyer’s organization, the Authorized
Agents or to the Permitted Outside Parties who are responsible for determining
the feasibility of Buyer’s acquisition of the Properties and who have agreed to
preserve the confidentiality of such information as required herein. Buyer shall
return all of the Documents and any and all copies Buyer has made of the
Documents on the first to occur of (a) Buyer’s election not to acquire the
Properties as provided herein or (b) at such time as this Agreement is
terminated for any reason. Notwithstanding anything to the contrary contained in
this Agreement (or in any document or instrument related to this Agreement), at
any time after the Effective Date, Buyer and U-Store-It Trust shall be permitted
to (i) disclose the existence of this Agreement and the matters set forth herein
in registration statement(s) and filings (as amended or supplemented from time
to time) with the SEC or as may be otherwise required under the federal
securities laws, and (ii) file this Agreement as an exhibit to such registration
statement(s) and any other filings required under the federal securities laws.
     5. SURVEYS. Buyer shall order current surveys or updates to existing
surveys (collectively, “Surveys”) of the Properties prepared by a surveyor
licensed to practice in each state where the Properties are situated, in
accordance with the requirements and standards of Buyer and Buyer’s lender, if
any, duly certified to Buyer, Sellers, Buyer’s lender, if any, and to the Title
Company (as hereinafter defined) and its issuing agent and their respective
successors and assigns. For purposes of raising title objections under Section 6
hereof, the Surveys will be prepared and substantially completed during the
Inspection Period. Any objections to the Surveys, zoning matters or title based
upon the Surveys shall be deemed to be an objection to title as provided in
Section 6 hereof. Any objections to said Surveys shall be raised prior to
expiration of the Inspection Period with any objections to title pursuant to
Section 6 herein.
     6. TITLE COMMITMENTS AND POLICIES. Buyer shall order an update of title in
order for Fidelity National Title Insurance Company, 717 North Harwood Street,
Suite 800, Dallas, Texas 75201 (“Title Company”) to issue title commitments
(collectively, “Commitments”) for the Properties, together with copies of all
documents shown as title exceptions in the Commitments (“Title Documents”). It
shall be a condition to Buyer’s obligation to purchase the Properties that the
Title Company commits to issue to Buyer at Closing ALTA Owner’s Title Insurance
Policies on such form which is acceptable to Buyer) (collectively, “Title
Policies”), meeting the requirements of this Section 6 in the amount of the
Purchase Price for each Property insuring Buyer’s fee simple title to the
Properties to be good, marketable and indefeasible. All matters in the Title
Commitments, the Surveys and the Title Documents which are not objected to by
Buyer by delivery of written notice to Sellers prior to the expiration of the
Inspection Period shall be

7



--------------------------------------------------------------------------------



 



conclusively deemed to be acceptable to Buyer. Except for any mortgage (other
than first priority mortgages securing the Assumable Loans), judgment or other
monetary lien created or caused by Sellers (collectively, “Liens”), which
Sellers shall satisfy at Closing, Sellers shall have no obligation to eliminate
or cure any of Buyer’s objections (except that Sellers shall deliver to the
Title Company a customary owner’s affidavit and gap indemnity.) In the event
that Sellers do not cure or eliminate all timely raised title defects or
objections by the Closing to Buyer’s satisfaction (other than liens which
Sellers shall satisfy at Closing), then Buyer shall have the option of either:
(A) accepting the title “as-is,” without reduction in the Purchase Price and
without claim against Sellers therefor or (B) canceling this Agreement, in which
event the Escrow Agent shall immediately deliver the Earnest Money Deposit
together with any interest earned thereon to Buyer, this Agreement shall be null
and void and Sellers and Buyer shall be released from all further obligations
under this Agreement except as may be otherwise set forth herein. Following the
Closing and the recording of the applicable closing documents, the Title Company
shall issue the Title Policies, effective as of the Closing Date, with such
endorsements as are required by Buyer and Buyer’s lender, if any. In the event
the title insurance laws of the state in which a Property is located do not
authorize the issuance of an ALTA owner’s title insurance policy, the Title
Policies shall include such other endorsements as may be necessary to insure
Buyer’s title to the Properties in substantially the same form as would be
provided by an ALTA owners title insurance policy.
     7. ASSIGNMENT. Buyer may freely assign this Agreement without consent of
Sellers. Buyer shall provide Sellers with prior notice of any assignment of this
Agreement. An assignment of this Agreement shall not release U-Store-It, L.P.
from any duties, obligations or liabilities of Buyer hereunder.
     8. TIME OF CLOSING. The Closing (“Closing”) shall be on or by June 29,
2006, or any extension thereof agreed to by the parties (“Closing Date”), time
being of the essence; provided, however, in the event the date for the Closing
should fall on a Friday, Saturday, Sunday or Monday, the Closing Date shall be
on the following Tuesday.
     9. POSSESSION. Possession and occupancy of the Properties shall be
delivered as of the Closing Date, unless otherwise provided herein.
     10.  REPRESENTATIONS AND COVENANTS OF SELLERS. Each Seller expressly
covenants, represents and warrants to Buyer as to itself and as to each Property
in which such Seller has an interest, as follows:
          A. Such Seller is the fee simple owner of such Property.
          B. Such Seller is a duly formed and validly existing entity in good
standing under the laws of its state of organization and is qualified to do
business in the state(s) in which it is legally required to be so qualified.
          C. Such Seller has full right, power and authority to execute, deliver
and perform its obligations under this Agreement and has taken or will take all
necessary action and obtained all necessary consents to authorize the execution,
delivery and performance of this Agreement and all documentation required to
effectuate the full intent and purposes of this Agreement, and this Agreement is
enforceable against such Seller.

8



--------------------------------------------------------------------------------



 



          D. There is no legal action pending, or to the knowledge of such
Seller, threatened against such Seller, which relates to or materially affects
such Property or otherwise adversely affects such Seller’s ability to perform
such Seller’s obligations hereunder.
          E. No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under federal or state bankruptcy laws is pending against or
contemplated by such Seller.
          F. Such Seller is not a foreign person within the meaning of Section
1445(f) of the Internal Revenue Code of 1986, as amended.
          G. The rent rolls and operating statements and other financial
information relating to such Property delivered or to be delivered to Buyer
pursuant to this Agreement are true and correct in all material respects as of
the date thereof.
          H. The copies of the Contracts delivered or to be delivered to Buyer
pursuant to this Agreement are true and correct in all material respects.
          I. The Leases listed on the rent rolls are all of the leases affecting
such Property, and the copies thereof which have been or will be delivered to or
made available to Buyer pursuant to this Agreement are true and correct in all
material respects.
          J. Except as to be disclosed to Buyer in writing within five (5) days
after the Effective Date, such Seller has not distributed or authorized the
distribution of any localized, mass or direct marketing mailing which provides
any coupons, discounts or other rental concessions, rebates or free rent
(collectively, “Concessions”) for any new or existing tenants of any Property
which would be effective after the Closing Date. Such Seller shall not, without
the consent of Buyer, distribute or authorize the distribution of any localized,
mass or direct marketing mailing which provide any Concessions for any new or
existing tenants of any Property which would be effective after the Closing
Date.
          K. Such Seller has not received any written notice of any violation of
any law, zoning ordinance, municipal ordinance, code, or regulation (including
any environmental law or regulation) affecting such Property which has not been
cured, nor has such Seller received any written notice of any existing or
threatened condemnation action involving any such Property.
          L. Such Seller has all right and power to cause the sale, transfer and
assignment of the Leases to Buyer and to such Seller’s knowledge, (i) such
Seller has observed and performed all of the material terms, covenants and
conditions of the Leases to be kept, observed and performed by such Seller as
landlord; (ii) the Leases are valid and in full force and effect and have not
been amended except in the ordinary course of business; (iii) such Seller has
not collected any rent for more than one (1) month in advance under any Leases
which are in effect on the Closing Date except as disclosed in the rent rolls
provided to Buyer; and (iv) except for written Leases, there are no other leases
of such Property.
          M. From the date hereof until Closing, such Seller shall: (a) maintain
in accordance with such Seller’s past practice complete and accurate books,
accounts and records relating to such Property; (b) continue to maintain and
operate such Property in accordance with such Seller’s past practices and
maintain, renew or enter into new leases and contracts, including Yellow Pages
contracts, in furtherance thereof; (c) maintain such Property in good order and
condition and not permit such Property to adversely change its present
condition; (d) comply with

9



--------------------------------------------------------------------------------



 



the terms and provisions of all Leases, Contracts and other obligations of such
Seller relating to such Property; and (e) only enter into leases with new
tenants of such Property upon terms that are consistent with such Seller’s lease
form. Notwithstanding the foregoing, Sellers shall not be obligated to make
capital expenditures or improvements to the Properties after the Effective Date
of this Agreement except as may be necessary to comply with the covenant in
clause (c) above.
          N. Such Seller shall obtain estoppel certificates from the tenants
under any non-storage leases of 5,000 or more square feet in form prepared or
approved by, Buyer.
     All representations and warranties of Sellers set forth in this Agreement
shall be true and correct in all material respects on the Closing Date and shall
survive the Closing for a period of six (6) months. Buyer shall have the right
to terminate this Agreement and receive a refund of its Earnest Money Deposit
together with any interest earned thereon from Escrow Agent if any of the
representations and/or warranties are not true and correct as of the Closing
Date, in which event this Agreement shall be deemed null and void and Sellers
and Buyer shall be released from all obligations under this Agreement, except as
may be otherwise set forth herein.
     11. REPRESENTATIONS AND COVENANTS OF BUYER. Buyer expressly covenants,
represents and warrants to Sellers, as follows:
          A. Buyer is a duly formed and validly existing limited partnership in
good standing under the laws of the State of Delaware.
          B. Subject to Section 37 hereof, Buyer has full right, power and
authority to execute, deliver and perform its obligations under this Agreement
and has taken all necessary action and obtained all necessary consents to
authorize the execution, delivery and performance of this Agreement and all
documentation required to effectuate the full intent and purposes of this
Agreement, and this Agreement is enforceable against Buyer.
          C. There is no legal action pending or to Buyer’s knowledge threatened
against Buyer which would materially affect the ability of Buyer to carry out
the transactions contemplated by this Agreement.
          D. No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under federal or state bankruptcy laws is pending against or
contemplated by Buyer.
          E. (i) Buyer is familiar with the source of funds with which it will
purchase the Properties and represents that all such funds are and will be
derived from legitimate business activities within the United States of America
and/or from loans from a banking or financial institution chartered or organized
within the United States of America. Buyer covenants and agrees to provide to
Sellers any and all documents, certifications or other evidence, as may be
reasonably requested from time to time by Seller, confirming the source of funds
for the purchase of the Property (and that such funds derived from legitimate
business activities).
          (ii) Buyer has at all times been in compliance with and will continue
to be in compliance through the Closing Date with (a) the Patriot Act, Pub. L.
No. 107-56, the Bank Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering
Control Act of 1986, and laws relating to the prevention and detection of money
laundering in 18 U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50
U.S.C. §§ 2401-2420), the International Emergency

10



--------------------------------------------------------------------------------



 



Economic Powers Act (50 U.S.C. § 1701, et seq.), the Arms Export Control Act (22
U.S.C. §§ 2778-2994), the Trading With The Enemy Act (50 U.S.C. app. §§ 1-44),
and 13 U.S.C. Chapter 9; (c) the Foreign Asset Control Regulations contained in
31 C.F.R., Subtitle B, Chapter V; and (d) any other civil or criminal federal or
state laws, regulations, or orders of similar import.
          (iii) Neither Buyer nor, to Buyer’s knowledge, any of the other Buyer
Parties, (as defined below) is now or shall be at any time until the Closing
Date be a person who has been listed on (i) the Specially Designated and Blocked
Persons List contained in Appendix A to 31 C.F.R., Subtitle B, Part V; (ii) the
Denied Persons List, the Entity List, and the Unverified Parties List maintained
by the United States Department of Commerce; (iii) the List of Terrorists and
List of Debarred Parties maintained by the United States Department of State;
and (iv) any other similar list maintained by any federal or state agency or
pursuant to any Executive Order of the President of the United States of
America. “Buyer Parties” means, collectively, (a) Buyer, (b) its officers,
directors, managers and employees, (c) its partners, and (d) any entity on whose
behalf Buyer acts.
     All representations and warranties of Buyer set forth in this Agreement and
the conditions and circumstances contained herein shall be effective, valid,
true and correct on the Closing Date of and shall survive the Closing for a
period of six (6) months.
     12. COMMUNICATIONS. All notices, demands, requests, consents, approvals,
waivers or other communications shall be in writing and shall be deemed to be
delivered (i) when mailed, upon receipt or refusal thereof, (ii) when delivered
by a nationally recognized overnight courier service, upon confirmation of
delivery by the courier service or refusal thereof or (iii) when sent by
confirmed telecopy, upon receipt, and addressed to the parties as follows:

              If to Sellers, to the address as follows:
Jernigan Property Group, LLC
Kenneth Cox, Senior Vice President
5350 Poplar Avenue, No. 410
Memphis, TN 38119
 
  Phone:   (901) 685-0004
 
  Fax:   (901) 685-0086
 
  E-mail:   kcox@jerniganpropertygroup.com
 
            with a copy to:
Steven M. Regan, Esq.
Reed Smith, LLP
435 Sixth Avenue
Pittsburgh, PA 15219

 
  Phone:   (412) 288-3134
 
  Fax:   (412) 288-3063
 
  E-mail:   sregan@reedsmith.com

11



--------------------------------------------------------------------------------



 



              Following Closing, Sellers’ forwarding address shall be:
Jernigan Property Group, LLC
Kenneth Cox, Senior Vice President
5350 Poplar Avenue, No. 410
Memphis, TN 38119
 
  Phone:   (901) 685-0004
 
  Fax:   (901) 685-0086
 
  E-mail:   kcox@jerniganpropertygroup.com
 
            If to Buyer, to the address as follows:
Patricia A. Rocewicky, Vice President
     of Acquisitions and Assistant Secretary     6745 Engle Road, Suite 300
Cleveland, Ohio 44130
 
  Phone:   (440) 234-0700
 
  Fax:   (440) 234-5899
 
  E-mail:   par@u-store-it.com
 
            with a copy to:
Kurt von Boeselager
Hurtuk & Daroff Co., L.P.A.
6120 Parkland Boulevard, Suite 100
Cleveland, Ohio 44124
 
  Phone:   (440) 605-6667
 
  Fax:   (440) 605-6666
 
  E-mail:   kvb@hurtukdaroff.com

     13. EFFECTIVE DATE OF AGREEMENT. The effective date (“Effective Date”) of
this Agreement shall be the last date that this Agreement is executed either by
Sellers or by Buyer.
     14. CONDITION. The Properties are being sold “as is”, “where is”, with all
faults.
     15. SPECIAL ASSESSMENT LIENS. Certified, confirmed and ratified special
assessment liens, or liens for work substantially completed, but not yet
certified, confirmed or ratified, as of the Closing Date are to be paid at the
Closing by Sellers.
     16. MECHANIC’S LIENS. The Properties are being sold free and clear of all
mechanic’s liens for work done or material furnished in improving the
Properties. If any work or improvements have been completed less than ninety
(90) days prior to Closing, Sellers will furnish security against mechanic’s
liens or evidence of payment of liens or acceptable release or waiver of liens.
At Closing, Sellers shall deliver an affidavit to the Title Company as to the
items described in this Section 16, sufficient in form and substance to permit
the Title Company to issue the Title Policies to Buyer without exception for
mechanic’s liens.
     17. CONVEYANCE. Sellers shall convey title to the Properties to Buyer by
Special or Limited Warranty Deeds (collectively, “Deeds”) subject only to:
(i) zoning and/or restrictions and prohibitions imposed by governmental
authorities to which Buyer has not objected; (ii) covenants, conditions,
restrictions, easements and other matters of record to which Buyer has not
objected; and (iii) taxes and assessments which are a lien, but not yet due and
payable.

12



--------------------------------------------------------------------------------



 



     18. DOCUMENTS FOR CLOSING. Not later than ten (10) days prior to the
Closing, Sellers shall deliver to Buyer and Buyer’s attorney, a copy of the
proposed Deeds for review and approval. In addition, not later than three
(3) days prior to the Closing Date, Sellers shall deposit in escrow with the
Escrow Agent, the following executed documents:

  (1)   Deeds in the form approved by Buyer and Buyer’s attorney;     (2)   Bill
of Sale and General Assignments in the form of Exhibit “B” attached hereto and
made a part hereof;     (3)   Domestic Owner’s Affidavits in the form of Exhibit
“C” attached hereto and made a part hereof or in such form approved by the Title
Company;     (4)   Gap Affidavits as required by the Title Company;     (5)  
FIRPTA Affidavits in the form of Exhibit “D” attached hereto and made a part
hereof;     (6)   Counterparts of the Assignment and Assumption of Leases in the
form of Exhibit “E” attached hereto and made a part hereof;     (7)  
Counterparts of the Assignment and Assumption of Contracts in the form of
Exhibit “F” attached hereto and made a part hereof;     (8)   Counterparts of
the Non-Competition Agreements in the form of Exhibit “G” attached hereto and
made a part hereof executed by all of the parties required to sign pursuant to
Section 28 of this Agreement;     (9)   Estoppel certificates required pursuant
to Section 10(N) hereof; and     (10)   Subject to completion of the Audit prior
to Closing, unless previously delivered, the Audit Letter in the substantially
the form of Exhibit “H” attached hereto and made a part hereof.

     Not later than three (3) days prior to the Closing Date, Buyer shall
deposit in escrow with the Escrow Agent, the following executed documents:

  (1)   Counterparts of the Assignment of and Assumption of Leases in the form
of Exhibit “E”;     (2)   Counterparts of the Assignment and Assumption of
Contracts in the form of Exhibit “F”; and     (3)   Counterparts of the
Non-Competition Agreement in the form of Exhibit “G.”

     19. EXPENSES.

  A.   Buyer shall pay the following costs:

  (1)   One-half (1/2) of the escrow fee.     (2)   The cost of recording the
Deeds.     (3)   Subject to Sellers’ contribution as set forth in
Section 19(B)(2), the cost of the environmental site assessments, title
examinations, Title Policies and the Surveys.     (4)   Loan assumption fees.

  B.   In addition to any other costs to be borne by Sellers as provided in this
Agreement, Sellers shall pay the following costs:

13



--------------------------------------------------------------------------------



 



  (1)   One-half (1/2) of the escrow fee.     (2)   Six Thousand Dollars
($6,000.00) toward Buyer’s cost of the items set forth in Section 19(A)(3)
hereof for each Property. Seller’s obligation to contribute toward Buyer’s cost
of the items set forth in Section 19(A)(3) shall apply whether this transaction
closes or this Agreement is terminated, as the case may be.     (3)   The cost
of recording any corrective instruments.     (4)   Any transfer or conveyance
tax charged on or for the recording of the Deeds or other title conveyance
documents.

If Buyer does not obtain or waive the approvals described in Section 37 hereof
on or before the expiration of the Inspection Period and Buyer terminates this
Agreement for such reason, Seller shall have no obligation to contribute
$6,000.00 per Property toward Buyer’s costs as provided above.
     20. PRORATION OF TAXES (REAL AND PERSONAL); UTILITIES; CONTRACTS. Escrow
Agent shall prorate all taxes and assessments as of the date of Closing
according to the calendar year, using the last available County Treasurer’s tax
duplicate for the purpose of closing the transaction. When the actual amount of
such taxes becomes known, Sellers and Buyer shall adjust the actual tax
proration between themselves. Sellers and Buyer shall work together to notify
utility companies and vendors of the Closing and transfer all utilities,
including telephone numbers, and Contracts assumed by Buyer to Buyer’s name as
of the Closing Date. Sellers shall provide Buyer with a letter of authorization
in customary form to assist with this process. Sellers shall be entitled to a
refund of all utility deposits and shall pay all utilities up to and including
the Closing. Buyer shall be responsible for all utilities and Contracts assumed
by Buyer from and after the Proration Date. With respect to the Assumable Loans,
Seller has escrowed with the lenders funds to pay certain impositions, including
the payment of real estate taxes for each of the properties encumbered by an
Assumable Loan. At Closing, the funds escrowed with the lenders for each of the
Assumable Loans will remain in escrow with the lenders for the payment of
impositions and Buyer shall give Sellers a credit at Closing for the full amount
of the funds escrowed with the lenders under the Assumable Loans for the payment
of impositions.
     21. PRORATION OF RENTS. Sellers shall pay or cause to be paid to Buyer, in
cash at Closing, the amount of the Security Deposits and prepaid rents paid to
Sellers by Tenants as of the Proration Date specified in Section 22. The
prorations shall be computed on a monthly basis based upon the actual number of
days in the calendar month. Except as hereinafter provided, no proration shall
be made for rents delinquent as of the Closing Date (“Delinquent Rents”). At
Closing, Buyer shall pay Sellers an amount which is equal to ninety percent
(90%) of Delinquent Rents of Non-Defaulting Tenants which are delinquent thirty
(30) days or less. As used herein, Non-Defaulting Tenants means tenants who are
not more than thirty (30) days delinquent in the payment of rent as of the
Closing Date. Any Delinquent Rents collected after Closing shall belong
exclusively to Buyer and all rights to pursue collection of such amounts shall
vest solely in Buyer.
     22. PRORATION DATE. Taxes and assessments, insurance, assumed interest,
rents, and other expenses and revenue of the Properties shall be prorated
through 11:59 P.M. on the day prior to Closing (“Proration Date”).

14



--------------------------------------------------------------------------------



 



     23. ESCROW. Escrow Agent shall hold the Earnest Money Deposit in escrow and
disburse it in accordance with the terms and conditions of this Agreement. In
the event that a dispute shall arise between any of the parties to this
Agreement as to the proper disbursement of the Earnest Money Deposit, the Escrow
Agent may, at its option: (i) take no action and hold all funds (and documents,
if any) until agreement is reached between the disputing parties, or until a
judgment has been entered by a court of competent jurisdiction and the appeal
period has expired thereon, or if appealed, then until the matter has been
finally concluded, and then to act in accordance with such final judgment or
(ii) institute an action for declaratory judgment, interpleader or otherwise
joining all affected parties and thereafter complying with the ultimate judgment
of the court with regard to disbursement of the deposit and disposition of
documents, if any. In the event of any suit between Buyer and Sellers wherein
the Escrow Agent is made a party by virtue of acting as Escrow Agent hereunder,
or in the event of any suit wherein Escrow Agent interpleads the subject matter
of this escrow, the Escrow Agent shall be entitled to recover reasonable
attorneys’ fee and costs incurred as Escrow Agent, including costs and
attorney’s fees for appellate proceedings, if any, said fees and costs to be
charged and assessed as court costs in favor of the prevailing party. The Escrow
Agent shall not be liable to either party for misdelivery to Buyer, Sellers or
third parties, unless such misdelivery is due to gross negligence or wanton and
willful misconduct on the part of the Escrow Agent.
     24. ATTORNEY’S FEES AND COSTS. In connection with any litigation arising
out of this Agreement, the prevailing party shall be entitled to recover all
costs incurred including reasonable attorneys’ fees for services rendered in
connection with such litigation, appellate proceedings and post-judgment
proceedings.
     25. BROKERAGE. Buyer and Sellers each represent and warrant to the other
that neither has had any dealings with any person, firm, broker or finder in
connection with the negotiations of this Agreement and/or the consummation of
the purchase and sale contemplated hereby, and no broker or person, firm or
entity is entitled to any commission or finder’s fee in connection with this
Agreement or this transaction. Buyer and Sellers do each hereby indemnify,
defend, protect and hold the other harmless from and against any costs, expenses
or liability for compensation, commission or charges which may be claimed by any
broker, finder or other similar party by reason of any actions of the
indemnifying party.
     26. CONDEMNATION AND CASUALTY.
               A. CONDEMNATION. Sellers shall promptly notify Buyer of any
threatened or commenced condemnation or eminent domain proceedings affecting any
Property. In the event that all or any “substantial portion” of a Property (as
defined below in this Section 26) shall be taken in condemnation or by
conveyance in lieu thereof or under the right of eminent domain or formal
proceedings have been initiated therefor after the Effective Date and before the
Closing Date, then at the election of Buyer by written notice thereof to Sellers
within ten (10) days after Sellers notify Buyer of the condemnation or eminent
domain proceedings, this Agreement shall be terminated. In the event Buyer fails
to timely deliver written notice of termination as described above, Buyer shall
be deemed to have elected to proceed to close the transaction contemplated
herein pursuant to the terms hereof, in which event Sellers shall deliver to
Buyer at the Closing any proceeds actually received by Sellers attributable to
such Property from such condemnation or eminent domain proceeding or conveyance
in lieu thereof and assign to Buyer Sellers’ rights to any such proceeds not yet
received by Sellers, and there shall be no reduction in the allocated portion of
the Purchase Price for such Property. If the

15



--------------------------------------------------------------------------------



 



taking does not involve a “substantial portion” of the Property, as herein
defined, then Buyer shall be obligated to close the transaction contemplated
herein according to the terms hereof, notwithstanding such taking, and Sellers
shall deliver to Buyer at the Closing any proceeds actually received by Sellers
attributable to such Property from such condemnation or eminent domain
proceeding or conveyance in lieu thereof and assign to Buyer Sellers’ rights to
any such proceeds not yet received by Sellers, and there shall be no reduction
in the allocated portion of the Purchase Price for such Property.
          B. CASUALTY. Sellers shall promptly notify Buyer of any casualty
affecting any Property. In the event that all or any “substantial portion” of a
Property shall be damaged or destroyed by fire or other casualty after the
Effective Date and before the Closing Date, Buyer may, at its option, elect to
terminate this Agreement and receive a refund of the Earnest Money Deposit, or
accept the affected Property and the other Properties, subject to Sellers
assignment of all insurance proceeds to Buyer and payment of an amount equal to
the deductible, if any, applicable to such loss under the insurance policies
pursuant to the terms of this Section 26(B). In the event Buyer does not elect
to terminate this Agreement as to such Property as described above, Buyer shall
proceed to close the transaction contemplated herein pursuant to the terms
hereof, in which event Sellers shall deliver to Buyer at the Closing any
insurance proceeds actually received by Sellers attributable to such Property
from such casualty, or assign to Buyer all of Sellers’ right, title and interest
in any claim under any applicable insurance policies in respect of such
casualty, together with payment to Buyer of an amount equal to the
deductible(s), if any, applicable to such loss under the insurance policy(ies),
and there shall be no reduction in the allocated portion of the Purchase Price
for such Property. If the casualty loss does not involve a “substantial portion”
of the Property, as defined herein, then Buyer shall be obligated to close the
transaction contemplated herein according to the terms hereof, notwithstanding
such casualty loss, and Sellers shall either (i) deliver to Buyer at the Closing
any insurance proceeds actually received by Sellers attributable to the Property
from such casualty, or (ii) assign to Buyer all of Sellers’ right, title, and
interest in any claim under any applicable insurance policies in respect of such
casualty, together with payment to Buyer of an amount equal to the
deductible(s), if any, applicable to such loss under the insurance policy(ies),
and there shall be no reduction in the allocated portion of the Purchase Price
for such Property.
          C. SUBSTANTIAL PORTION DEFINED. For the purposes of this Section 26, a
taking of or casualty loss to a “substantial portion” of a Property shall be
deemed to include any taking or casualty loss which (i) is equal to or greater
than (A) 10% of the value of the Property as established by the allocated
portion of the Purchase Price for such Property, or (B) 10% of the aggregate
gross number of square feet contained in the storage facilities constituting
such Property, or (ii) involves a taking that has a material adverse effect on
Buyer’s use of the remainder of such Property, by materially adversely affecting
the adequacy of utilities, parking and/or access to the Property, the location
or size of signage for the Property, or the zoning compliance thereof.
          D. RISK OF LOSS. Subject to the foregoing provisions of this
Section 26, risk of loss until Closing shall otherwise be borne by Sellers.
     27. DEFAULT.
          A. SELLERS’ DEFAULT; BUYER’S SOLE REMEDIES. If, after written demand,
any Seller fails to consummate this Agreement in accordance with its terms
(other

16



--------------------------------------------------------------------------------



 



than by reason of (i) Buyer’s breach of any of its representations or warranties
contained in this Agreement; (ii) Buyer’s continuing default of any of its
material covenants hereunder after ten (10) days’ prior written notice of such
default; or (iii) a termination of this Agreement by Sellers or Buyer pursuant
to a right to do so expressly provided for in this Agreement, except by reason
of a default by either party, Buyer may either (1) terminate this Agreement by
written notice to Sellers, in which event the Earnest Money Deposit, together
with interest earned thereon shall be returned to Buyer, or (2) pursue specific
performance of this Agreement provided, however, that such action in equity for
specific performance is commenced by Buyer duly and properly filing and serving
a complaint within sixty (60) days after a default by Seller. In the event of
any Seller’s continuing default after Closing in any of its representations,
warranties or covenants in this Agreement which survive Closing or any documents
delivered by any Seller at Closing, and such default continues for more than
thirty (30) days after written notice of such default from Buyer, Buyer shall be
entitled to pursue its remedies available at law or in equity.
          B. BUYER’S DEFAULT; SELLERS’ SOLE REMEDIES. If after written demand,
Buyer fails to consummate this Agreement in accordance with its terms (other
than by reason of (i) Sellers’ breach of any of its representations or
warranties contained in this Agreement; (ii) Sellers’ continuing default of any
of its material covenants after ten (10) days’ prior written notice of such
default; or (iii) a termination of this Agreement by Sellers or Buyer pursuant
to a right to do so expressly provided for in this Agreement, except by reason
of a default by either party, Sellers may receive and retain the Earnest Money
Deposit, together with interest earned thereon as liquidated damages (and not as
a penalty) for breach of this Agreement. Such amount is agreed upon by and
between Sellers and Buyer as liquidated damages, due to the difficulty and
inconvenience of ascertaining and measuring actual damages, and the uncertainty
thereof. In the event of Buyer’s continuing default after Closing in any of its
representations, warranties or covenants in this Agreement which survive Closing
or any documents delivered by Buyer at Closing, and such default continues for
more than thirty (30) days after written notice of such default from Sellers,
Sellers shall be entitled to pursue any remedies available at law or in equity.
     28. COVENANT NOT TO COMPETE. Sellers and those parties who are executing
this Agreement to evidence their participation in this covenant, agree to enter
into the Non-Competition Agreement at the time of Closing. The Non-Competition
Agreement shall not bind any party other than Sellers and those parties who have
executed the Section 28 Joinder attached hereto.
     29. TIME. Time periods herein of less than six (6) days shall, in the
computation, exclude Saturdays, Sundays and state or national legal holidays and
any time period provided for herein which shall end on Saturday, Sunday or state
or national legal holiday shall extend to 5:00 P.M. Eastern Time of the next
business day.
     30. PERSONS BOUND. The benefits and obligations of the covenants herein
shall inure to and bind the respective successors and assigns of the parties
hereto. Whenever used, the singular number shall include the plural, the plural
the singular and the use of any gender shall include all genders.
     31. FINAL AGREEMENT. This Agreement represents the final agreement of the
parties and no agreements or representations, unless incorporated into this
Agreement, shall be binding on any of the parties. Typewritten provisions shall
supersede printed provisions and handwritten provisions shall supersede
typewritten and/or printed provisions provided that any

17



--------------------------------------------------------------------------------



 



such handwritten or typed written provisions are initialed by Sellers and Buyer.
Such handwritten or typewritten provisions as are appropriate may be inserted on
the face of this Agreement or attached hereto as an addendum provided that any
such handwritten or typed written provisions are initialed by Sellers and Buyer.
     32. GOVERNING LAW. This Agreement shall be governed and construed in all
respects with the laws of the State of Ohio.
     33. EXECUTION AND COUNTERPARTS; FACSIMILES. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. This Agreement shall not
bind Sellers or Buyer as an offer or an agreement unless signed by the person or
party sought to be bound. Facsimile transmissions and other copies of executed
documents shall serve the same purpose as originals in connection with the terms
of this Agreement and any notices required to be or given hereunder may be
delivered by facsimile transmission in the manner provided in Section 12. The
transmittal of an unexecuted draft of this document for purposes of review shall
not be considered an offer to enter into an agreement.
     34. AMENDMENT. This Agreement may not be modified or amended, except by an
agreement in writing signed by Sellers and Buyer. The parties may waive any of
the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.
     35. REMOVAL OF PROPERTIES FROM MARKET. Commencing with the Effective Date,
Sellers shall remove the Properties from the market and terminate negotiations
for the sale of the Properties with all parties other than Buyer.
     36. LIKE KIND EXCHANGE. Buyer or Sellers may elect to exchange a Property
for other real estate of a like kind in accordance with Section 1031 of the
Internal Revenue Code of 1986, as amended. To exercise any rights under this
Section, the party electing to exchange a Property shall provide the other party
with a written statement stating its intent to enter into an exchange at least
ten (10) days prior to the Closing Date. The party electing to exchange a
Property (“Exchanger”) may assign its rights under this Agreement to a qualified
intermediary (“Qualified Intermediary”), for the purpose of completing such an
exchange. Either party’s election to exchange, rather than sell or buy, a
Property for other real estate of a like kind shall be at no cost or liability
to the other party. Should this Agreement become part of a 1031 transaction, the
Exchanger hereby agrees that the other party may enforce any and all
representations, warranties, covenants and other obligations of the Exchanger
under this Agreement directly against the Qualified Intermediary, and the other
party agrees that the Qualified Intermediary may enforce any and all
representations, warranties, covenants and other obligations of the other party
under this Agreement directly against the other party. Each party electing the
1031 exchange shall indemnify the other from any loss, cost, expense, damages or
liability sustained or incurred by reason of its participation in the exchange.
     37. BUYER’S CONTINGENCY. Buyer’s obligation to purchase the Properties
shall be contingent upon the approval of this transaction and the terms of this
Agreement by the Investment Committee of U-Store-It Trust and the Board of
Trustees of U-Store-It Trust. The contingency set forth in this Paragraph 37
shall be waived or satisfied, in Buyer’s sole and absolute discretion, on or
before the expiration of the Inspection Period. Buyer shall promptly advise
Seller whether this contingency has been satisfied or waived.

18



--------------------------------------------------------------------------------



 



(signature blocks on the following pages)

19



--------------------------------------------------------------------------------



 



              BUYER:
 
            U-STORE-IT, L.P.     a Delaware limited partnership     By:
U-Store-It Trust, its general partner
 
       
 
  By:   /s/ Steven G. Osgood
 
       
 
      Steven G. Osgood
 
      President
 
            Date of Execution by Buyer: 4/3/06

20



--------------------------------------------------------------------------------



 



                  SELLERS:
 
                JPG 3595 ANDERSON FARM, LLC     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox

 
          Senior Vice President
 
                JPG 1350 N. 1st STREET, L.P.     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox

 
          Senior Vice President
 
                JPG 1236 TEXAS STREET, L.P.     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox
 
          Senior Vice President

21



--------------------------------------------------------------------------------



 



                  JPG 201 N. I-35 L.P.     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox

 
          Senior Vice President
 
                JPG 6446 EAST MAIN, LLC     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox

 
          Senior Vice President
 
                JPG 5411 WEST BROAD, LLC     a Delaware limited partnership
 
  By:       /s/ Kenneth Cox               a Delaware limited liability company  
  Its sole general partner
 
          By: Jernigan Property Group, LLC
 
          a Delaware limited liability company
 
          Its sole member
 
           
 
  By:       /s/ Kenneth Cox          
 
          Kenneth Cox
 
          Senior Vice President

22



--------------------------------------------------------------------------------



 



              JPG 3300 SOUTHWEST LLC
a Delaware limited partnership
 
  By:   /s/ Kenneth Cox
 
            a Delaware limited liability company
Its sole general partner
 
      By: Jernigan Property Group, LLC
a Delaware limited liability company
Its sole member
 
       
 
  By:   /s/ Kenneth Cox
 
       
 
      Kenneth Cox
Senior Vice President
 
            JPG 5252 NIKE DRIVE, LLC
a Delaware limited partnership
 
  By:   /s/ Kenneth Cox
 
            a Delaware limited liability company
Its sole general partner
 
      By: Jernigan Property Group, LLC
a Delaware limited liability company
Its sole member
 
       
 
  By:   /s/ Kenneth Cox
 
       
 
      Kenneth Cox
Senior Vice President
 
            JPG 43 OLD OLDEN, LLC
a Delaware limited partnership
 
  By:   /s/ Kenneth Cox
 
            a Delaware limited liability company
Its sole general partner
 
      By: Jernigan Property Group, LLC
a Delaware limited liability company
Its sole member
 
       
 
  By:   /s/ Kenneth Cox
 
       
 
      Kenneth Cox
Senior Vice President
 
            Date of Execution by Sellers: 4/3/06

23



--------------------------------------------------------------------------------



 



THE FOLLOWING PARTIES JOIN IN THIS AGREEMENT WITH RESPECT TO SECTION 28 OF THIS
AGREEMENT AND THE NON-COMPETITION AGREEMENT ATTACHED HERETO AS EXHIBIT G ONLY.

              Jernigan Property Group, LLC
a Delaware limited liability company
 
       
 
  By:   /s/ Kenneth Cox
 
       
 
        Kenneth Cox, Senior Vice President
 
       
 
      /s/ Dean Jernigan
 
       
 
        Dean Jernigan

24



--------------------------------------------------------------------------------



 



SCHEDULE 1
ASSUMABLE LOANS

                      Outstanding Principal Property   Lender   Balance as of
March 31, 2006
N. First Property
  Bank of America, N.A.   $ 3,367,978.29  
 
           
I-35 East Property
  Bank of America, N.A.   $ 2,117,014.94  
 
           
Texas Street Property
  Bank of America, N.A.   $ 1,924,599.10  

Jernigan Self Storage Portfolio

 